DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 5/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 10253746, 10480481, and 10851759 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 38-55 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 38, the prior art as a whole, either alone or in combination, fails to teach or suggest a method for generating electricity from water wave energy, comprising: the rotor assembly including (i) an annular flywheel comprising array of magnets and (ii) a turbine rotor having a central hub and peripheral blades coupled to the annular flywheel, wherein the stator assembly includes a plurality of bearings coupled to the base frame, and the array of inductor coils is configured in a fixed position with respect to the base frame, and wherein the annular flywheel of the rotor assembly is engaged with the bearings, such the annular flywheel is operable to rotate on the bearings; and generating electrical power at the wave power generator device based on rotation of the annular flywheel at least initially caused by the received airflow into and out of the rotor assembly to initiate rotation of the turbine rotor in one direction.
Regarding claim 48, the prior art as a whole, either alone or in combination, fails to teach or suggest a wave power generator device for generating electricity from wave energy, comprising: means for transducing wave energy to electrical energy by the wave power generator device based on rotation of a turbine rotor having a central hub and peripheral blades coupled to an annular flywheel, wherein the rotation of the annular flywheel is at least initially caused by the received airflow into and out of the interior of wave power generator device to initiate rotation of the turbine rotor in one direction, wherein the means for transducing wave energy to electrical energy includes a plurality of bearings coupled to a base frame, and an array of inductor coils coupled to the base frame and configured in a fixed position with respect to the base frame, and 
Claims 39-47 and 49-55 are considered allowable based on their respective dependence on allowed claims 38 and 48. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VIET P NGUYEN/Primary Examiner, Art Unit 2832